DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 6, 14, and 16 are objected to because of the following informalities: 
Regarding claims 1, 14, and 16, the recitations of “for each of heartbeats” should instead read --for each heartbeat--.
Regarding claim 6, the recitation of “for each of blood pressure waveforms” should instead read --for each of the blood pressure waveforms--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicator extraction unit” in claims 1 and 6, and “processing unit” in claims 1, 6, 7, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “indicator extraction unit” and “processing unit,” a processor as in claim 15, performing the algorithms as claimed and as shown in Figs. 7, 11, etc.).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5-7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, antecedent basis for the second and third recitations of “a bounding quadrangle” is unclear. Does each recitation refer to a new/different quadrangle, or to the same quadrangle? For purposes of examination, it will be interpreted as the same quadrangle.
Regarding claim 6, antecedent basis for the recitation of “an indicator for each of blood pressure waveforms” is unclear. Is this a new/different indicator than that extracted in claim 1, or the same one? For purposes of examination, it will be interpreted as a new/different one since it is more closely associated with the waveforms than the graphic.
Regarding claim 11, antecedent basis for the second-fourth recitations of “a value on the third axis” and for the second recitation of “a change amount of a value of the third axis” is unclear. Do these refer to the elements already recited or to new/different elements? For purposes of examination, they will be interpreted as referring to new/different elements.
Regarding claims 12 and 13, there is insufficient antecedent basis for the recitations of “the factor.” For purposes of examination, these will be interpreted as referring to the other feature of the two axes of claim 1, e.g. a blood pressure change amount as in claim 3.
Regarding claims 14 and 15, the recitations of “the biological information analyzing device analyzing” and “[a] non-transitory computer-readable medium storing a program causing” include an improper mixing of method steps in device claims. What statutory classification is intended? For purposes of examination, these will be interpreted as device claims.
Claims 7 and 13 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-15 are directed to a “device,” a “system,” and a “non-transitory computer-readable medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 16 is directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 16 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
creates, on the basis of blood pressure waveform time series data …, a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space constructed from a plurality of axes including at least two axes corresponding to two types of feature amounts extracted from the blood pressure waveform, and extracts an indicator pertaining to a shape characteristic of the multidimensional graphic.
The creating and extracting steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person could merely draw the multidimensional graphic manually (with axes associated with features from the time series data), and then extract an indicator based on observing a shape in the graphic. There is nothing to suggest an undue level of complexity in the creating or extracting. Therefore, a person would be able to perform the extraction step mentally or with pen and paper.
Prong Two: Claims 1 and 16 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool 
add insignificant extra-solution activity (the pre-solution activity of: using data of a particular type and source for creating the multidimensional graphic; using generic data-gathering components (e.g. a sensor - recited at a high level of generality); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. a processing unit - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the extracted indicator remains in the abstract realm, i.e., the result remains in a processing “black box” with no real-world effect. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 16 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post-solution activity which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. wherein the feature amounts express a value that changes cyclically with each heartbeat (claim 2), wherein the feature amounts are a blood pressure value and a blood pressure change amount (claim 3), wherein the space is a two-dimensional or three-dimensional space and the generated graphic forms substantially elliptical shapes (claims 4 and 8), wherein the indicator is a particular type of feature (claim 5 - note that these kinds of observations/manipulations are not so complex as to not be able to be performed mentally or by hand), where an abnormal waveform is detected by evaluating similarity (claim 6 - 
etc.),
further describe the pre-solution activity (or the structure used for such activity) (e.g. a sensor worn on the body that non-invasively measures blood pressure (claim 14 - recited at a high level of generality), etc.), 
further describe the computer implementation (e.g. a non-transitory computer-readable medium (claim 15), etc.), and
further describe the post-solution activity (e.g. outputting information pertaining to an abnormal blood pressure waveform or a strength of a relationship (claims 7 and 13), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (in e.g. claims 7 and 13, the result of the abstract idea remains in a processing black box (e.g. no display of the outputted information, etc.) such that any potential improvement is not actually realized). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.
Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Regarding claim 14, it recites a sensor as “worn on a user’s body.” This can be interpreted as including the user’s body within the scope of the claim, which is impermissible. It may be preferable to instead recite the sensor as e.g. “configured to be worn on a user’s body.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,293,915 (“Amano”).
Regarding claim 1, Amano discloses [a] biological information analyzing device (Fig. 39A, apparatus 1) comprising: an indicator extraction unit (col. 30, lines 60-67 describe CPUs for performing processing functions) that creates, on the basis of blood pressure waveform time series data measured by a sensor that is worn on a user's body and can non-invasively measure the blood pressure waveform for each of heartbeats (Figs. 39A-39B show the user-worn device that measures blood pressure non-invasively and constantly - see col. 42, lines 1-4 and 14-21. Figs. 45A-45C show continuous time series pressure waveforms), a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space constructed from a plurality of axes including at least two axes corresponding to two types of feature amounts extracted from the blood pressure waveform (Fig. 51, with systolic blood pressure on the x-axis and pulse pressure on the y-axis), and extracts an indicator pertaining to a shape characteristic of the multidimensional graphic (col. 44, lines 7-22, a “strong linear relationship” means that pulse pressure can be used to express blood pressure); and a processing unit (col. 30, lines 60-67 describe CPUs for performing processing functions. This is the same hardware as for the indicator 
Regarding claim 2, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the two types of feature amounts are feature amounts expressing a value changing cyclically with each heartbeat (since blood pressure changes with each heartbeat, as shown in Figs. 45A-45C, so do the parameters shown in Fig. 51).
Regarding claim 3, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the two types of feature amounts are a blood pressure value and a blood pressure change amount (Fig. 51).
Regarding claim 4, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the multidimensional space is a two-dimensional plane (Fig. 51, x and y dimensions); and the multidimensional graphic is a two-dimensional graphic forming a substantially elliptical shape on the two-dimensional plane (as shown in Fig. 51).
Regarding claim 5, Amano discloses all the features with respect to claim 4, as outlined above. Amano further discloses wherein the indicator includes at least one of a size of a bounding quadrangle of the two-dimensional graphic, an aspect ratio of a bounding quadrangle of the two-dimensional graphic, a center position of a bounding quadrangle of the two-dimensional graphic, a center of gravity position of the two-dimensional graphic, and an angle of a principle axis of inertia of the two-dimensional graphic (Fig. 51 shows a bounding quadrangle (i.e., a rectangle) that is associated with a size and/or aspect ratio (defined by the lengths of the x and y axes)).
Regarding claim 6, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the indicator extraction unit extracts an indicator for each of blood pressure waveforms in a plurality of heartbeats (Fig. 51, each point/indicator corresponding to a heartbeat waveform); and the processing unit detects an abnormal blood pressure waveform from the blood pressure waveforms in the plurality of heartbeats by evaluating a similarity of the indicators among the blood pressure waveforms of the plurality of heartbeats (Fig. 52, step 524, judging whether the blood pressure is e.g. hypertensive based on the pulse pressure (col. 45, lines 7-15), which itself is judged to be 
Regarding claim 7, Amano discloses all the features with respect to claim 6, as outlined above. Amano further discloses wherein the processing unit carries out a process of outputting information pertaining to the detected abnormal blood pressure waveform (Fig. 52, outputting at step 528 after judging at step 524).
Regarding claim 12, Amano discloses all the features with respect to claim 1, as outlined above. Amano further discloses wherein the processing unit evaluates the strength of a relationship between the user's blood pressure and the factor on the basis of the indicator (col. 44, lines 15-22, evaluating the strength of the linear relationship between systolic blood pressure and pulse pressure).
Regarding claim 13, Amano discloses all the features with respect to claim 12, as outlined above. Amano further discloses wherein the processing unit carries out a process of outputting information pertaining to the strength of the relationship between the user's blood pressure and the factor (Fig. 52, step 528, outputting a piece of information based on the fact that there is a strong linear relationship - see col. 44, lines 15-22 and col. 45, lines 16-26, which describe that blood pressure can be expressed by pulse pressure, and then outputting blood pressure and/or pulse pressure).
Regarding claim 14, Amano discloses [a] biological information analyzing system comprising: a sensor, which is worn on a user's body and can non-invasively measure a blood pressure waveform for each of heartbeats (Figs. 39A-39B show the user-worn device that measures blood pressure non-invasively and constantly - see col. 42, lines 1-4 and 14-21. Figs. 45A-45C show continuous time series pressure waveforms); and the biological information analyzing device according to claim 1, the biological information analyzing device analyzing biological information using data of the blood pressure waveform measured continuously by the sensor (as above in claim 1).
Regarding claim 15,
Regarding claim 16, Amano discloses [a] biological information analyzing method comprising: a step of creating, on the basis of blood pressure waveform time series data measured by a sensor that is worn on a user's body and can non-invasively measure the blood pressure waveform for each of heartbeats (Figs. 39A-39B show the user-worn device that measures blood pressure non-invasively and constantly - see col. 42, lines 1-4 and 14-21. Figs. 45A-45C show continuous time series pressure waveforms), a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space constructed from a plurality of axes including at least two axes corresponding to two types of feature amounts extracted from the blood pressure waveform (Fig. 51, with systolic blood pressure on the x-axis and pulse pressure on the y-axis), and extracting an indicator pertaining to a shape characteristic of the multidimensional graphic (col. 44, lines 7-22, a “strong linear relationship” means that pulse pressure can be used to express blood pressure); and a step of carrying out a process based on the extracted indicator (Fig. 52, steps 512 and 528, outputting a piece of information corresponding to the calculated pulse pressure - also see col. 45, lines 16-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of US Patent Application Publication 2004/0176692 (“Kario”).
Regarding claim 8, Amano teaches all the features with respect to claim 1, as outlined above. Amano does not appear to explicitly teach wherein the multidimensional space is a three-dimensional space; and the multidimensional graphic is a three-dimensional graphic in which substantially elliptical shapes are distributed throughout the three-dimensional space.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include risk as a third axis in Amano, as in Fig. 9 of Kario, evaluating risk together with systolic blood pressure and pulse pressure, for the purpose of helping to prevent cardiovascular disease and facilitate management (Kario: ¶¶s 0002, 0006, 0009, 0010). The three-dimensional graphic, which includes risk, would have substantially elliptical shapes distributed throughout, based on the ellipse-shaped data of Fig. 51 of Amano (which even when distributed over another axis maintains elliptical shapes).
Regarding claim 9, Amano-Kario teaches all the features with respect to claim 8, as outlined above. Amano-Kario further teaches wherein of three axes constituting the three-dimensional space, a first axis and a second axis are axes corresponding to feature amounts extracted from the blood pressure waveform (as already indicated, Amano teaches systolic blood pressure and pulse pressure axes), and a third axis is an axis of a factor affecting blood pressure (Kario: ¶ 0033, where the risk axis is based e.g. on measuring conditions - also see ¶ 0084, where the axis is associated with motion, taking a remedy, etc.).
Regarding claim 10, Amano-Kario teaches all the features with respect to claim 9, as outlined above. Amano-Kario further teaches wherein the factor is temperature (Kario: ¶ 0084, in addition to being associated with motion or taking a remedy, the risk axis is also associated with a temperature response based on cooling with chilled water).

Allowable Subject Matter
Claim 11 is allowable over the prior art, but is objected to as being dependent upon rejected base claims. Therefore, it will be allowed if related 35 USC 112(b) and 35 USC 101 rejections are overcome, and if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objections) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest, in a three-dimensional space in which substantially elliptical shapes are distributed, the axes as claimed, together with an indicator pertaining to a shape characteristic of the space, wherein the indicator includes at least one of a correlation coefficient between a value on the third axis and a center of gravity position of a two-dimensional graphic in a cross-section perpendicular to the third axis of the three-dimensional graphic, a ratio of a change amount of the center of gravity position to a change amount of a value on the third axis, a correlation coefficient between a horizontal width of the two-dimensional graphic and a value on the third axis, and a ratio of a change amount of the horizontal width to a change amount of a value on the third axis, in combination with all other recited limitations.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed form PTO-892. For example, Japanese Patent Publication 2014-458 (“Ogawa”) describes analysis of quadrangles in images (Figs. 4+). Japanese Patent Publication 2016-2119 (“Futatsuyama”) describes analysis of images with pressure on both axes (Figs. 8-10). Both are related to blood pressure determination and analysis. Applicant is encouraged to review the cited document(s) prior to submitting a response to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791